      Case 1:16-md-02677-GAO Document 389 Filed 12/10/18 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS



IN RE: DAILY FANTASY SPORTS           1:16-md-02677-GAO
LITIGATION




                 DECLARATION OF JENNIFER GIUDICE IN
                FURTHER SUPPORT OF FANDUEL, INC. AND
                       FANDUEL DEPOSIT LLC’S
                   MOTION TO COMPEL ARBITRATION
Case 1:16-md-02677-GAO Document 389 Filed 12/10/18 Page 2 of 4
Case 1:16-md-02677-GAO Document 389 Filed 12/10/18 Page 3 of 4
        Case 1:16-md-02677-GAO Document 389 Filed 12/10/18 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 10th day of December 2018, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

pursuant to Local Rule 5.4(C).


                                                              /s/ Marc Zwillinger
                                                              Marc Zwillinger
